UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A (Amendment No. 3) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 36-2678171 (State of incorporation (I.R.S. Employer or organization) Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title or each className of each exchange on which to be so registeredeach class is to be registered Rights to PurchaseNew York Stock Exchange Preferred Stock If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following boxx If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) check the following boxo Securities Act Registration statement file number to which this form relates:Not Applicable. Securities to be registered pursuant to Section 12(g) of the Act:Not Applicable. This Amendment No.3 hereby amends the registration statement on Form 8-A filed by Old Republic International Corporation (the “Company”) with the Securities and Exchange Commission (the “SEC”) on March 4, 1988, as amended by Amendment No.1 filed on May 30, 1997 and Amendment No. 2 filed on June 20, 2007 (the “Registration Statement”). This Amendment No.3 is being filed to amend Item1 to the Registration Statement and to file as an exhibit the Amended and Restated Rights Agreement (as described below). Item 1. Description of Registrant’s Securities to be Registered. The response to Item 1 of the Registration Statement on Form 8-A of the Company is hereby amended to reflect that, as of November 19, 2007, the Company appointed Wells Fargo Bank, N.A. (“Wells Fargo”) as the successor Rights Agent under its Amended and Restated Rights Agreement.The appointment and other conforming changes to the Amended and Restated Rights Agreement are set forth in the Amended and Restated Rights Agreement between the Company and Wells Fargo dated as of November 19, 2007, a copy of which is filed herewith as Exhibit 4.1 and incorporated by reference herein. Item 2.Exhibits. Exhibit No.Description 4.1 Amended and Restated Rights Agreement between the Company and Wells Fargo dated as of November 19, 2007. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the Company’s registration statement on Form 8-A to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:November 19, 2007 OLD REPUBLIC INTERNATIONAL CORPORATION By:/s/ Aldo C. Zucaro Aldo C. Zucaro Chairman of the Board and Chief Executive Officer INDEX TO EXHIBITS Exhibit No.Description 4.1 Amended and Restated Rights Agreement between the Company and Wells Fargo dated as of November 19, 2007.
